El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Paz Alvarez Suárez es la peticionaria y presentó una pe-tición interesando la administración judicial de los bienes de su tío Cándido Suárez que falleció intestado. La corte dispuso que se convocara a los herederos e interesados nom-brando al efecto dicha corte a Marcial Suárez como admi-nistrador. El era el hermano mayor de Cándido Suárez y a la fecha de la radicación de la petición en este caso, o sea, en julio de 1919, no existía ningún pariente legítimo más cercano. Sin embargo, a la muerte del referido Cándido Suárez en agosto 10, 1901, quedaron su padre Juan Suárez y Rodríguez y algunos hijos naturales. Estas personas ob-tuvieron una declaratoria de herederos a su favor en la cual el mencionado padre fue declarado heredero en las tres cuar-tas partes de los bienes relictos, y los hijos naturales en una cuarta parte. La declaratoria de herederos se hizo en *1914 a solicitud de la madre de los hijos naturales y fue debidamente inscrita en el correspondiente registro de la propiedad. Paz Alvarez Suárez es hija de un hermano difunto de Cándido Suárez. El referido padre Juan Suá-rez y Rodríguez falleció bajo testamento en junio 2, 1902, en cuyo testamento instituía por sus herederos a todos sus hijos y a dos de sus nietos. La peticionaria es uno de los nietos. El testamento prohibía la intervención judicial en sus bienes.
Según hemos dicho, a solicitud de Paz Alvarez Suárez en la corte inferior su tío Marcial Suárez fué nombrado ad-ministrador pero no llegó a ejercer su cargo o a adoptar *328medida alguna en la administración de los bienes de Cán-dido Suárez. Entonces dieba Paz Alvarez Suárez hizo otra solicitud a la .corte y en los procedimientos correspondien-tes la corte declaró vacante el cargo de administrador, y nombró en marzo 8, 1919, a Evaristo Cámara como admi-nistrador, quien habiendo prestado fianza se le dió posesión de la. propiedad el día 13 de mayo de 19.19. Al día siguiente y según dice la peticionaria fné lanzado violentamente de dicha propiedad. Esta alegada expulsión violenta se puso en conocimiento de la corte en junio de 1919. El día 16 de mayo, 1919, Marcial Suárez, o sea el referido hermano mayor de Cándido, que había sido, notificado debidamente de los anteriores procedimientos y tenido oportunidad para opo-nerse a la segunda convocatoria pero que no había consen-tido al nombramiento del administrador Evaristo Cámara, presentó una moción a la corte alegando que en cuanto a las fincas en cuestión dicha declaratoria de herederos había que-dado inscrita y hecha la partición de bienes de Cándido Suá-rez. La corte, entonces, procedió a anular todas las actua-ciones anteriores y declaró que Paz Alvarez Suárez no tenía derecho a pedir la administración judicial de su tío. Ella presentó una solicitud de certiorari a este tribunal.
La peticionaria está claramente en un error si quiere dar-nos a entender que los hermanos ■ de Cándido Suárez debie-ron ser incluidos entre sus herederos. Iíabiéndole sobrevi-vido su padre y algunos hijos naturales los hermanos son parientes colaterales sin derecho a ser considerados como herederos. El hecho positivo es que estos hermanos, que son algunos en número, son todos herederos de su padre que a su vez era heredero de su hijo Cándido Suárez.
Alegaba la peticionaria que dos de los hermanos de Cán-dido Suárez se habían incautado de los bienes sin rendir cuenta alguna de los mismos. Ahora bien, esta propiedad fué una vez de Cándido Suárez pero pasó a poder del padre e hijos naturales de Cándido Suárez. Si estos dos herma-nos están en posesión, tal vez ilegalmente, ele los bienes de *329su padre, y la peticionaria se cree agraviada; remedios tiene para obtener reparación del agravio, pero no es el remedio adecuado la administración judicial de los bienes de Cán-dido Suárez, del cual no es heredera.
No puede existir impedimento alguno (estoppel) contra Marcial Suárez,' para instar la nulidad de los procedimien-tos de administración, pues el interés de la peticionaria en el caso, si alguno tuviera, es con relación a- los bienes de su abuelo y no respecto de los de su tío.
El auto de certiorari debe ser anulado.

Anulado el auto expedido. '

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.